Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary abstract, claim, and specification amendments filed 02/25/2020 have been reviewed and accepted by the examiner.

Claim Objections
Claim 16 is objected to because of the following informality:  
“as claimed in 10” should read “as claimed in claim 10” (line 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the chamber housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear whether “the chamber housing” is referring to the housing for the vacuum chamber, a new structure called a chamber housing, or the housing for the chamber of the claimed device overall. In the interest of compact prosecution, the claim will further be interpreted as a heating device which controls the temperature of the chambers in the device, by heating a surrounding area, like a jacket or a housing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 10-12, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barmashyn (WO2005087477), using the applicant provided original document.
Regarding claim 1, Barmashyn teaches:
A method for cleaning a polymer melt (Page 1, lines 3-5), in which volatile foreign substances and solid foreign substances are removed from the polymer melt (Page 1, lines 3-5 and 19-25), wherein the polymer melt is pressed through a filter element (Page 1, lines 19-29; Page 2, lines 12-14) into a vacuum (Page 1, lines 19-25; Page 7, lines 8-18; Figs. 5 and 6) of a vacuum chamber (Page 5, lines 12-36), wherein the solid foreign substances are taken up by the filter element (Page 6, line 33 – Page 7, line 7) and wherein the volatile foreign substances are collected in the vacuum chamber (Page 7, lines 8-15).

Regarding claim 2, Barmashyn teaches the limitations of claim 1, which claim 2 depends on. Barmashyn further teaches:
wherein the polymer melt is guided within the vacuum chamber at an outlet face of the filter element (Page 6, line 33 – Page 7, line 15).

Regarding claim 3, Barmashyn teaches the limitations of claim 1, which claim 3 depends on. Barmashyn further teaches:
characterized in that wherein the volatile foreign substances are discharged from the vacuum chamber through a degassing opening (Page 6, line 33 – Page 7, line 15).

Regarding claim 5, Barmashyn teaches the limitations of claim 1, which claim 5 depends on. Barmashyn further teaches:
wherein the polymer melt is collected in a sump of the vacuum chamber formed beneath the filter element and is discharged through a melt outlet (Page 7, lines 8-21).

Regarding claim 6, Barmashyn teaches the limitations of claim 1, which claim 6 depends on. Barmashyn further teaches:
wherein the polymer melt is introduced via a melt inlet into a pressure space delimited by the filter element with an excess pressure (Page 6, line 25 – Page 7, line 4, and Page 7 line 28).

Regarding claim 10, Barmashyn teaches:
A device for cleaning a polymer melt (Page 1, lines 3-5; Fig. 1, #6), with which volatile foreign substances and solid foreign substances can be removed from the polymer melt (Page 1, lines 3-5 and 19-25), the device comprising: 
a filter element (Page 1, lines 19-29; Page 2, lines 12-14; Fig. 1, #12) and 
a vacuum (Page 1, lines 19-25; Page 7, lines 8-18; Figs. 5 and 6) of a vacuum chamber Page 5, lines 12-36), 
wherein the polymer melt can be guided through the filter element into the vacuum of the vacuum chamber (Page 6, line 33 – Page 7, line 15), 
wherein the filter element binds the solid foreign substances (Page 6, line 33 – Page 7, line 7) and wherein the vacuum chamber receives the volatile foreign substances (Page 7, lines 8-15).

Regarding claim 11, Barmashyn teaches the limitations of claim 10, which claim 11 depends on. Barmashyn further teaches:
wherein the filter element comprises at least one filter candle or a filter plate which is held in the vacuum chamber at least in a projecting manner (Page 1, lines 19-29; Page 2, lines 12-14; Fig. 1, #12).

Regarding claim 12, Barmashyn teaches the limitations of claim 10, which claim 12 depends on. Barmashyn further teaches:
wherein the vacuum chamber is connected via a degassing opening to a collecting container and a vacuum pump (Page 6, line 33 – Page 7, line 15; Fig. 6, #8).

Regarding claim 14, Barmashyn teaches the limitations of claim 10, which claim 14 depends on. Barmashyn further teaches:
characterized in that wherein a sump is formed beneath the filter element in a bottom region of the vacuum chamber, which sump is connected to an melt outlet in a chamber housing (Page 7, lines 8-21; Fig. 1, #15 and #16).

Regarding claim 15, Barmashyn teaches the limitations of claim 14, which claim 15 depends on. Barmashyn further teaches:
wherein the chamber housing has a melt inlet which opens into a pressure space delimited by the filter element (Page 6, line 25 – Page 7, line 4, and Page 7 line 28; Fig. 1, #11).

Regarding claim 18, Barmashyn teaches the limitations of claim 10, which claim 18 depends on. Barmashyn further teaches:
wherein a heating device for controlling the temperature of the chamber housing is provided (Page 4, lines 24-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barmashyn (WO2005087477) as applied to claims 1, 6, 12, and 10 above, respectively, and further in view of Sato (EP0705677), using the applicant provided original documents.
Regarding claim 4, Barmashyn teaches the limitations of claim 1, which claim 4 depends on, but does not teach wherein the vacuum in the vacuum chamber is adjusted to a low pressure in the range from 0.5 mbar to 50 mbar, however, Sato, in a similar field of endeavor, a vacuum degassing apparatus and process, teaches:
wherein the vacuum in the vacuum chamber is adjusted to a low pressure in the range from 0.5 mbar to 50 mbar. Sato does not state a specific pressure, but it states using a vacuum to lower the pressure to a low pressure during the degassing step in the vacuum chamber (Col. 10, lines 25-51). Therefore it would be obvious to one of ordinary skill in the art barring a showing of unexpected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vacuum of Barmashyn to incorporate the teachings of Sato and include a specific low pressure. The purpose, as stated by Sato, being the air content present inside the material A is eliminated due to the reduced pressure, thereby to effect a degassing operation (Col. 10, lines 37-39).

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Regarding claim 7, Barmashyn teaches the limitations of claim 6, which claim 7 depends on, but does not teach wherein the filter fineness of the filter element is in the range of from 40 µm to 1000 µm, however, Sato, in a similar field of endeavor, a vacuum degassing apparatus and process, teaches:
wherein the polymer melt is filtered with a filter fineness of the filter element in the range of from 40 µm to 1000 µm (Col. 8, lines 24-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of Barmashyn to incorporate the teachings of Sato and include a specific filter fineness. The purpose, being that Barmashyn is silent as to the size of the holes in the filter so this would be made obvious to one of ordinary skill in the art by a simple KSR combination in the absence of unexpected results.

"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 13, Barmashyn teaches the limitations of claim 12, which claim 13 depends on, but does not teach wherein the vacuum in the vacuum chamber is adjusted to a low pressure in the range from 0.5 mbar to 50 mbar, however, Sato, in a similar field of endeavor, a vacuum degassing apparatus and process, teaches:
wherein the vacuum in the vacuum chamber can be generated by the vacuum pump at a low pressure in the range from 0.5 mbar to 50 mbar. Sato does not state a specific pressure, but it states using a vacuum to lower the pressure to a low pressure during the degassing step in the vacuum chamber (Col. 10, lines 25-51). Therefore it would be obvious to one of ordinary skill in the art barring a showing of unexpected results that the pressure range used in Sato would overlap or come close enough to overlapping with the instant application to read on the limitations of this claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vacuum of Barmashyn to incorporate the teachings of Sato and include a specific low pressure. The purpose, as stated by Sato, being the air content present inside the material A is eliminated due to the reduced pressure, thereby to effect a degassing operation (Col. 10, lines 37-39).

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 


Regarding claim 16, Barmashyn teaches the limitations of claim 10, which claim 16 depends on, but does not teach wherein the filter fineness of the filter element is in the range of from 40 µm to 1000 µm, however, Sato, in a similar field of endeavor, a vacuum degassing apparatus and process, teaches:
wherein the filter element has a filter fineness in the range from 40 µm to 1000 µm (Col. 8, lines 24-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of Barmashyn to incorporate the teachings of Sato and include a specific filter fineness. The purpose, being that Barmashyn is silent as to the size of the holes in the filter so this would be made obvious to one of ordinary skill in the art by a simple KSR combination in the absence of unexpected results.

"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barmashyn (WO2005087477) in view of Sato (EP0705677) as applied to claim 7 above, and further in view of Lechler (EP2439044), using the applicant provided original documents and attached translation.
Regarding claim 8, Barmashyn in view of Sato teaches the limitations of claim 7, which claim 8 depends on, but does not teach the pressure space having an excess pressure in the range from 10 bar to 100 bar, however, Lechler, in a similar field of endeavor, a method and device for cleaning polymer melts, teaches:
wherein the polymer melt is introduced into the pressure space with an excess pressure in the range from 10 bar to 100 bar ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure space of Barmashyn in view of Sato to incorporate the teachings of Lechler and include a specific pressure. The purpose, as stated by Lechler, being that typical working pressures range from 35 to 150 bar ([0028], line 218).

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of In re Malagari, 184 USPQ 549 (CCPA 1974). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barmashyn (WO2005087477) as applied to claim 1 above, and further in view of Eloo (EP2008784), using the applicant provided original documents.
Regarding claim 9, Barmashyn teaches the limitations of claim 1, which claim 9 depends on, but does not teach the polymer melt being heated to a temperature above 200°C before it is cleaned, however, Eloo, in a similar field of endeavor, a method for producing polymer melts containing volatiles, which are to be filtered after, teaches:
wherein the polymer melt is heated to a temperature above 200°C before it is cleaned ([0010]). Eloo shows that it is customary in the art to heat polymers to a temperature above their melting point in order to turn them into a melt, which is what happens before the cleaning, and that many polymers melt above 200°C. It would be obvious to one of ordinary skill in the art when creating the polymer melt to heat it above the melting temperature, which is a range that overlaps with the claimed range, and depends on the specific polymer being used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating temperature of the polymer before cleaning of Barmashyn to incorporate the teachings of Eloo and include a specific temperature to turn the polymer into polymer melt. The purpose, as stated by Eloo, being that melting temperatures of the polymer matrix were typically 160° to 310°C ([0010], lines 31-33), showing that this is a standard temperature range in the art.

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Barmashyn (WO2005087477) as applied to claim 15 above, and further in view of Lechler (EP2439044), using the applicant provided original documents and attached translation.
Regarding claim 17, Barmashyn teaches the limitations of claim 15, which claim 17 depends on, but does not teach the pressure space having an excess pressure in the range from 10 bar to 100 bar, however, Lechler, in a similar field of endeavor, a method and device for cleaning polymer melts, teaches:
wherein the melt inlet can be connected to a pressure source by means of which the polymer melt can be introduced into the pressure space with an excess pressure in the range from 10 bar to 100 bar ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure space of Barmashyn to incorporate the teachings of Lechler and include a specific pressure. The purpose, as stated by Lechler, being that typical working pressures range from 35 to 150 bar ([0028], line 218).

prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748